by the defendant from a judgment of the Supreme Court, Queens County (Rios, J), rendered May 11, 1999, convicting him of assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s request to instruct the jury on the defense of justification since no reasonable view of the evidence supported it (see Penal Law § 35.15 [1] [b]; [2]; see also People v Bennett, 279 AD2d 585 [2001]; People v Lee, 185 AD2d 824 [1992]; People v Richardson, 155 AD2d 488 [1989]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review. Altman, J.P, Krausman, Adams and Townes, JJ., concur.